Citation Nr: 1042033	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  06-35 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran had active service from April 1992 to January 1996.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas, which granted service connection for residuals, 
anterior cruciate ligament (ACL) repair, right knee, with painful 
motion, assigning a 10 percent evaluation; continued a 30 percent 
evaluation for ACL repair, right knee; continued a 40 percent 
evaluation or lumbar spine injury; and denied entitlement to 
individual unemployability.  The Veteran perfected an appeal as 
to all four issues.

In August 2007 the Veteran testified before the undersigned at a 
travel board hearing at the RO.  A copy of the hearing transcript 
is of record and has been reviewed.

In December 2007, the above-noted four claims came before the 
Board.  The Board denied increased ratings for the ACL repair and 
lumbar spine disability, remanded for further development for the 
evaluation of the residuals of ACL repair claim, deferred 
adjudication of the TDIU claim.  All of the actions sought by the 
Board through its development request appear to have been 
substantially completed as directed, and it is of note that 
neither the Veteran, nor his representative, contends otherwise.  
See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

In December 2009, the Board determined that the criteria for an 
initial evaluation in excess of 10 percent for residuals of ACL 
repair, right knee, were not met, and denied entitlement to a 
TDIU.  Thereafter, the Veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion for Partial Remand presented by both 
parties in this case, the Court, in May 2010 Order, vacated the 
Board's December 2009 denial of entitlement to a TDIU, and 
remanded that issue back to the Board for readjudication 
consistent with the motion.  The Veteran did not contest the 
Board's denial of an initial rating in excess of 10 percent for 
residuals of ACL repair, right knee, and that denial therefore 
still stands.
      FINDINGS OF FACT

1.  The Veteran is service-connected for lumbar spine injury, 
evaluated at 40 percent; ACL repair, right knee, evaluated at 30 
percent; and the 10 percent evaluation for residuals of ACL 
repair, right knee, with impaired motion.  The combined 
orthopedic rating is 60 percent.

2.  A preponderance of the evidence of record is against a 
finding that the Veteran's service-connected disabilities alone 
render him unable to secure or follow a substantially gainful 
occupation.


CONCLUSION OF LAW

The criteria for a total disability rating based upon individual 
unemployability due to service-connected disabilities have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.340, 3.341, 4.16, 4.19 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

TDIU 

Total disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disabilities.  If there is only one such disability, 
this disability shall be ratable at 60 percent or more and that, 
if there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  For purposes of a total rating based on individual 
unemployability, disabilities affecting a single body system such 
as the digestive system will be considered one disability. The 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages for the service-connected disability or disabilities 
are met and in the judgment of the rating agency, such service-
connected disabilities render the Veteran unemployable.  38 
C.F.R. § 4.16(a).  Marginal employment shall not be considered 
substantially gainful employment.  Id.


Analysis

In this case, service connection is in effect for lumbar spine 
disability, evaluated at 40 percent; ACL repair, right knee, 
evaluated at 30 percent; and a 10 percent evaluation discussed 
above for residuals of ACL repair, right knee, with impaired 
motion; the combined rating is 60 percent.  Because the Veteran's 
service connected disabilities affect a single body system, 
namely the orthopedic system, they are considered one disability.  
Thus because the Veteran has one service-connected disability 
rated as at least 60 percent, the initial criteria for schedular 
consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are 
met.

The question that remains, however, is whether his service-
connected disability precludes him from obtaining or engaging in 
substantially gainful employment. The central inquiry is, 
"whether the Veteran's service-connected disabilities alone are 
of sufficient severity to produce unemployability." Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In other words, the Board 
must determine if there are circumstances, apart from non-
service-connected disabilities, that place this Veteran in a 
different position than other veterans. See 38 C.F.R. § 4.16(a) 
(2010).  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995).  In 
determining whether unemployability exists, consideration may be 
given to the Veteran's level of education, special training, and 
previous work experience, but not his age or to any impairment 
caused by non-service-connected disabilities. (emphasis added) 38 
C.F.R. §§ 3.341, 4.16, 4.19.  Neither nonservice-connected 
disabilities nor advancing age may be considered in the 
determination. 38 C.F.R. §§ 3.341, 4.19; Van Hoose, supra.  



For the veteran to prevail on his TDIU claim, it is necessary 
that the record reflect some factor which takes his case outside 
the norm of other such veterans. 38 C.F.R. §§ 4.1, 4.15 (2010).  
The sole fact that the veteran is unemployed or has difficulty 
obtaining employment is not enough. The assignment of a rating 
evaluation is itself recognition of industrial impairment. 
Therefore, the question now presented is whether the veteran is 
capable of performing the physical and mental acts required by 
employment, not whether the appellant can find employment.  See 
Van Hoose, supra.

In this case, the Board acknowledges the Veteran's longstanding 
assertion that he has been unable to work because of his service-
connected disabilities, specifically because of the pain.  See 
Transcript. According to his TDIU application, received in 
January 2006, the Veteran reported having completed 2 years of 
college and that he last became too disabled to work in December 
2000.  

The Board has reviewed the entire record, to include private 
medical records (1989 to 1999) and VA medical records, which 
consist largely of ordered VA examinations for the right knee 
disability, and treatment reports for other medical disabilities.  

According to an April 2006 VA examination report, the Veteran's 
subjective complaints of pain in the right knee and lower back 
were noted. The examiner indicated that the Veteran appears 
unable to do activities which would be recurrent with any 
physical job, such as squatting or bending over from the waist.  
Nevertheless, the examiner indicated that the Veteran did not 
require assistive devices and those disabilities had no affect on 
his current occupation.  

An August 2009 VA examiner opined that the Veteran's reported 
symptoms reasonably attributable to his service-connected right 
knee disability exceed the actual physical findings found on 
examination.  Further, the examiner indicated that the Veteran is 
able to work on account of his right knee disability, albeit 
employment should be restricted to a sedentary job.  The examiner 
specifically opined that the service-connected right knee 
disability alone does not cause marked interference with 
employment.  It was also noted that the Veteran had not been 
hospitalized for his knee since his last surgery in 2007, for 
which he received temporary total evaluation.  See February 2007 
rating decision.  The Board finds that the August 2009 opinion is 
factually accurate, fully articulated, and contains sound 
reasoning; it is afforded significant probative value.  The VA 
examiner reviewed the entire claims file and included a synopsis 
of the Veteran's medical history and an examination was 
performed.  

The Board has also considered any effect that the Veteran's 
service connected lumbar spine disability has on his 
employability.  In this regard, the Board observes that the 
Veteran has been in receipt of a 40 percent evaluation for his 
service-connected lumbar spine disability ever since 1998, and at 
that time, the RO resolved reasonable doubt by determining that 
Veteran's exhibited forward flexion of 30 degrees approximated 
severe limitation of motion under the old criteria for rating 
disabilities of the spine.  However, the more current medical 
evidence, such as the 2006 VA examination report, shows forward 
flexion of lumbar spine to 45 degrees and such a finding only 
warrants a 20 percent evaluation.  Moreover, associated x-rays of 
the lumbosacral spine are normal.  There has been no recent 
treatment for his lumbar spine disability.  As such, the Board 
finds that the overall evidence does not show that the Veteran's 
service-connected lumbar spine disability impairs him from an 
industrial standpoint. 

It is also noteworthy that the Veteran has been receiving 
extensive treatment since 2003 for a non-service connected 
disability, which may affect employability.  In this regard, the 
Veteran's chronic fatigue has been attributed to that non-service 
connected disability.

Finally, the Board finds that the Veteran is not a reliable 
historian with regard to his employment history.  According to an 
August 2003 VA consultation report, the Veteran stated that he 
worked in the context of a rodeo from 2000 to 2001.  However, on 
his TDIU application received in January 2006, he indicated that 
he had not worked since 2000.  Moreover, his testimony about his 
participation in the Vocational Rehabilitation program, during 
which he described generally moving in and out of the program 
apparently by his choice, is so confusing that it is of little 
probative value.
The Board does not refute the Veteran's noted physical 
limitations, and his own contention that his service- connected 
disabilities affect his ability to work is acknowledged.  The 
Board does not doubt the Veteran believes he is unable to work 
because of his service-connected disabilities. However, the only 
opinion of record that the Veteran cannot work solely due to his 
service-connected disabilities is from the Veteran.  The Veteran 
is not competent to state that he is unemployable due to his 
service-connected disabilities; such a determination requires 
medical expertise and the evidence do not show that the Veteran 
has such expertise.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 92 (1992). See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997)("a layperson 
is generally not capable of opining on matters requiring medical 
knowledge"); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Based on the foregoing, the Board finds that the Veteran's TDIU 
must be denied.  While he does exhibit some employment impairment 
due to his service-connected disabilities, the Board finds that 
the level of impairment to the Veteran's employment is adequately 
reflected in the disability evaluations he currently receives.   
Though he meets the schedular rating criteria for assignment of a 
TDIU, pursuant to 38 C.F.R. § 4.16(a), the Board concludes that 
the evidence of record does not support his contention that he is 
unemployable solely due to his service-connected disabilities.  
Thus, the criteria for establishing a TDIU are not met.  In 
reaching this conclusion, the Board has considered the benefit-
of-the-doubt doctrine.  However, as the preponderance of the 
evidence is against the Veteran's claim, that doctrine is not 
applicable.  See 38 U.S.C.A. 5107(b) (West 2002).

The Board is cognizant of the Veteran's honorable service; 
however, the Board is bound in its decisions, by the regulations 
of the Department, instructions of the Secretary, and precedent 
opinions of the General Counsel of the VA. 38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.101 (2010).  The claim is denied.




Duties to Notify and Duty to Assist

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim. In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

Here, the RO provided the Veteran pre-adjudication notice by 
letter dated in April 2006.  Another notice was provided in 
August 2009, following the remand order and the claim was 
readjudicated in a September 2009 supplemental statement of the 
case.  Mayfield, 444 F.3d at 1333; Dingess.

Moreover, the record shows that the appellant was represented by 
a Veteran's Service Organization and its counsel throughout the 
adjudication of the claims. Overton v. Nicholson, 20 Vet. App. 
427 (2006).

Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information that 
VA provided to the appellant what was necessary to substantiate 
his claim, and as such, that he had a meaningful opportunity to 
participate in the adjudication of his claim such that the 
essential fairness of the adjudication was not affected.

VA has obtained service treatment records, assisted the Veteran 
in obtaining evidence, and afforded him examinations, as well as 
the opportunity to provide testimony before the Board.  All known 
and available records relevant to the issue on appeal have been 
obtained and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  The Board notes that the 
Veteran submitted a completed VA Form 21-8940 in January 2006.  
Following the remand order, the Veteran did not respond to an 
August 2009 notice letter requesting any treatment information as 
well as employment information.  Further, the Veteran twice 
informed the Board that he was turned down for Social Security, 
as well as for assistance from state agencies.  See Transcript; 
statement April 2002.

The Board finds that all relevant evidence has been obtained with 
regard to the Veteran's claim for TDIU, and the duty to assist 
requirements has been satisfied.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


